RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2021 has been entered.
 
Claims 1-3, 6-14, and 17-20 are pending in the application.  Claims 14 and 17-20 are withdrawn due to Applicant’s election.  Claims 4, 5, 15, and 16 have been cancelled.
Amendments to the claims, filed July 25, 2021, have been entered into the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Note
NOTE: In claim 1, the limitation “0.6%~1.5%” reads 0.6% to about 1.5%.  Since the specification does not define “about”, about is interpreted to mean +/-10%; in this case 1.5% +/-10% is equal to 1.3 to 1.65.  Therefore, the limitation “0.6%~1.5%” is interpreted to encompass “0.6%-1.65%”.
Claim Rejections - 35 USC § 103
Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pat. Pub. 2009/0017518) in view of Thomson (“Dispersion Copolymerization of Styrene and Divinylbenzene”) and as evidenced by Knovel (“Basic Physical Properties of Compounds”).
Regarding claims 1 and 6, Wu teaches a magnetic particle (Abstract), comprising: a copolymer core (Abstract, Paragraph [0024]), wherein the copolymer core comprises a styrene/divinylbenzene copolymer (Paragraph [0024]); a polymer layer, covering the copolymer core and having at least one functional group (Paragraph [0026]); a magnetic substance layer, covering the polymer layer (Abstract; Paragraph [0026]); and a silicon-based layer, covering the magnetic substance layer (Abstract).  Wu further teaches the copolymer core can be synthesized by one-shot emulsion polymerization (Paragraph [0026]; Example 1, Paragraph [0030]).
Wu fails to teach the wherein the copolymer core is a knobby copolymer core and wherein the volume percentage of the bifunctional monomer (divinylbenzene) to the monofunctional monomer (styrene) is 0.6%~1.5%.
Thomson teaches that for one-shot emulsion polymerization of a styrene/divinylbenzene copolymer particle, the amount of divinylbenzene (DVB) that can be incorporated to produce a stable latex is limited to 0.4 wt.% (One-Shot Copolymerizations, Pg. 2011) and that with 0.4 wt.% divinylbenzene (25 wt.% styrene, DISP657, Table I), the resultant particle shape is a knobbly sphere (Table 1, Fig. 1(a)).  As evidenced by Knovel, divinylbenzene has a density of 0.916 g/mL and styrene has a density of 0.907 g/mL.  This would result in a volume percentage of the divinylbenzene (bifunctional monomer) (~0.44 mL) to the styrene (monofunctional as discussed above, this would fall into the claimed range of 0.6 to about 1.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the divinylbenzene in the emulsion of Wu in an amount of 0.4 wt% as taught by Thomson as being the most amount of divinylbenzene that can be incorporated to produce a stable latex.  As such, as taught by Thomson, the copolymer core of Wu in view of Thomson would be a knobby copolymer core.
Regarding claim 2, Wu teaches wherein an average diameter of the magnetic particle is 1 μm to 50 μm (0.1 to 5 µm, Paragraph [0024]).
While the reference does not specifically teach the claimed range of 1 μm to 50 μm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Thomson teaches wherein the knobby copolymer core comprises a plurality of protrusions and an average height of the plurality of protrusions is 100 nm to 5000 nm (Fig. 1(a)).
Regarding claim 7, Wu teaches wherein the at least one functional group is charged (the carboxylic groups would be charged, i.e. they adsorb the Fe2+ ions, Paragraph [0026]).
Regarding claim 8, Wu teaches wherein the at least one functional group comprises a carboxyl group, an amine group, or a combination thereof (Paragraph [0026]).
Paragraph [0024]).
Regarding claim 10, Wu teaches wherein the magnetic substance layer comprises an iron ion (Fe2+), a cobalt ion (Co2+), a nickel ion (Ni2+), or a combination thereof (Paragraphs [0024] and [0026]).
Regarding claim 11, Wu teaches wherein a thickness of the magnetic substance layer is 20 nm to 200 nm (15-30 nm, Paragraph [0026]).
Regarding claim 12, Wu teaches wherein the silicon-based layer comprises siloxane, silica glass, silicon oxide, silicate salt or a combination thereof (Paragraph [0024]).
Regarding claim 13, Wu teaches wherein a thickness of the silicon-based layer is at least 1 nm to 50 nm (20-30 nm, Paragraph [0026]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed July 25, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
September 30, 2021